Water Wells — Cities — County Property In absence of any statutory authority or express authority in an instrument conveying a right-of-way or easement to the County, the Board of County Commissioners does not have any authority to grant to cities the right to drill water wells for city use on county rights-of-way or easements.  The Attorney General has had under consideration your letter wherein you in effect ask: Do County Commissioners have the authority to grant to cities the right to drill water wells for city use on county rights-of-way or easements held for road purposes? The Supreme Court of the State of Oklahoma in Board of Commissioners of Oklahoma County, et al. v. Young,186 Okl. 182, 97 P.2d 6, in the third paragraph of the syllabus held: "A Board of County Commissioners holds land dedicated to and used for highway purposes in trust for a specific public use, to-wit highway purposes, and such Board does not have authority to deed or lease such land for oil and gas development." The court in the body of the opinion stated: "By the lease and two deeds herein involved the Board sought to grant to a private party, Before * * * the right of * * * laying pipe lines, building tanks, power stations and structures * * * and the right to drill an oil well on the strip of land obtained from plaintiff. In the absence of a statute specifically granting such a power to the Board of County Commissioners or failure to comply with the provisions of such statutes the exercise of such power is clearly against policy and the Act is unauthorized and void. The deeds so executed were void ab initio. Of this Basore had knowledge; hence he acquired no title as a bona fide purchaser." We find no statutes authorizing the Board of County Commissioners to permit the drilling of water wells by a third person upon county rights-of-way or easements. It is, therefore, the opinion of the Attorney General that your question be answered in the negative in that County Commissioners do not have the authority to grant to cities the right to drill water wells for city use on county right-of-way or easements held for road purposes.  (Duane Lobaugh)